
	

113 HR 2741 IH: To clarify that, with respect to each Missouri River mainstem reservoir of the Corps of Engineers located in a State, the State maintains authority to allocate and appropriate the quantity of water in the reservoir that is attributable to the natural flows of the Missouri River within the boundaries of the State, and for other purposes.
U.S. House of Representatives
2013-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2741
		IN THE HOUSE OF REPRESENTATIVES
		
			July 18, 2013
			Mrs. Noem (for
			 herself and Mr. Cramer) introduced the
			 following bill; which was referred to the Committee on Transportation and
			 Infrastructure
		
		A BILL
		To clarify that, with respect to each Missouri River
		  mainstem reservoir of the Corps of Engineers located in a State, the State
		  maintains authority to allocate and appropriate the quantity of water in the
		  reservoir that is attributable to the natural flows of the Missouri River
		  within the boundaries of the State, and for other purposes.
	
	
		1.State authority to allocate
			 and appropriate waters in Missouri River mainstem reservoirs
			(a)Declaration of
			 policyIt is declared to be the policy of Congress that—
				(1)a
			 State has authority to manage the waters of rivers located within the
			 boundaries of the State; and
				(2)accordingly, with respect to each Missouri
			 River mainstem reservoir of the Corps of Engineers, the State in which the
			 reservoir is located maintains authority to allocate and appropriate the
			 quantity of water in the reservoir that is attributable to the natural flows of
			 the Missouri River within the boundaries of the State.
				(b)Natural
			 flowsFor purposes of this
			 section—
				(1)the term
			 natural flows means waters of the Missouri River that would be
			 flowing in a State in the absence of a dam that forms a Missouri River mainstem
			 reservoir of the Corps of Engineers; and
				(2)the quantity of
			 natural flows shall be determined based on average monthly flows (excluding
			 depletions) and shall be calculated for the entire period of record, including
			 the periods before, during, and after construction of any dams or
			 reservoirs.
				(c)Missouri river
			 system reservoirs
				(1)Policies and
			 proceduresAll policies and procedures for the operations of
			 Missouri River mainstem reservoirs of the Corps of Engineers shall be
			 consistent with the declared policy under subsection (a).
				(2)Determination of
			 natural flowsWith respect to each Missouri River mainstem
			 reservoir of the Corps of Engineers, the Secretary shall determine, in
			 consultation with the State in which the reservoir is located, the quantity of
			 water in the reservoir that is attributable to the natural flows of the
			 Missouri River within the boundaries of the State.
				(3)Judicial
			 reviewA State may seek
			 judicial review of a determination under paragraph (2) under chapter 7 of title
			 5, United States Code.
				(4)Prohibition on
			 fees
					(A)In
			 generalThe Secretary may not charge a fee in connection with
			 water attributable to the natural flows of the Missouri River.
					(B)Interim
			 ruleUntil the quantity of
			 the natural flows of the Missouri River within the boundaries of a State is
			 determined under subsection (c)(2) through final agency action, the Secretary
			 may not charge any fee in connection with water of the Missouri River in the
			 State, without the consent of the State.
					(5)Report to
			 CongressNot later than 180 days after the date of enactment of
			 this Act, the Secretary shall submit to Congress a report on determinations
			 made under paragraph (2).
				
